Motion for reargument granted. Present —Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ. On reargument, the decision of this court handed down on March 28, 1932,*  is amended so as to read as follows: Judgment modified by striking out the decretal portions thereof and substituting in place thereof a provision for the recovery by plaintiff from the defendants of the sum of $1,000, with interest and costs, and, as so modified, unanimously affirmed, with costs to respondent. Finding of fact 12 is reversed as contrary to the evidence. Conclusion of law 3, and also 4 so far as it finds that plaintiff is entitled to a lien on the premises in question and directs a sale thereof, are reversed. As the plaintiff elected to rescind the contract and sue for his deposit, he is not entitled to a lien upon the property in question. (Davis v. Rosenzweig Realty Co., 192 N. Y. 128.) Present — Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ. Settle order on notice.